Citation Nr: 0423067	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  98-07 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the Sioux Falls, South Dakota Medical and Regional Office 
Center (RO).  In January 2000, the Board issued a decision 
that denied the veteran's claim for service connection for 
heart disability.  The veteran, in turn, appealed the denial 
of service connection to the United States Court of Appeals 
for Veterans Claims (Court).

On February 27, 2003, the Court issued a memorandum decision 
that vacated the Board's January 2000 decision and remanded 
the matter to the Board for further proceedings consistent 
with the memorandum decision.  

In July 2003, the Board remanded the case for additional 
development.

The Board has granted the veteran's motion to advance his 
case on the Board's docket.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished. 

2.  A chronic disability of the veteran's heart was not 
present in service or until many years thereafter, and no 
current disability of the veteran's heart is etiologically 
related to service or service-connected disability.




CONCLUSION OF LAW

Entitlement to service connection for heart disability is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003)).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In its February 2003 memorandum decision, the Court noted 
that the Federal Circuit has held that the sections of the 
VCAA codified at 38 U.S.C.A. §§ 5102, 5103 and 5103A, 
concerning notice and assistance that VA is to provide to 
claimants, are not retroactively applicable to proceedings 
that were complete before VA and on appeal to the Court when 
the VCAA was enacted.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  The Court further noted that since the matter at 
hand was complete before VA and on appeal to the Court at the 
time the VCAA was enacted, consideration of the VCAA is not 
required.  See also In re Sanford Fork & Tool Co., 160 U.S. 
247, 255-56 (1895)  (the Board is bound by the doctrine of 
the law of the case). 

However, the Board notes that the facts pertinent to this 
claim have been properly developed and that no further 
development of the record is warranted.

Factual Background

The veteran served on active duty from August 1943 to June 
1945.  Service medical records are negative for complaints or 
findings related to heart disease.

Treatment records from Rapid City Regional Hospital show that 
the veteran was treated for an acute myocardial infarction in 
January 1988.  The records note that the veteran had no 
previous history of coronary artery disease; however, he had 
a history of hypertension dating back seven or eight years.  
The hospitalization records also note that the veteran smoked 
a pack of cigarettes a day until about 15 years prior to the 
hospitalization.

A VA hospitalization record dated in August 1997 notes that 
the veteran was admitted with complaints of chest pain.  His 
cardiac risk factors were listed as: male, over age 50, 
previous myocardial infarction and hypertension.  The 
diagnoses included coronary artery disease with angina, 
stable.

The veteran submitted a claim for service connection for 
heart disease in 1997.  In a statement received by the RO in 
December 1997, the veteran stated that he began smoking 
during his military service, and quit smoking in 1973.  

VA outpatient treatment records dated in 1998 note the 
veteran's ongoing treatment for coronary artery disease.

In a February 1998 statement, Dr. Akhtar, a VA physician who 
had treated the veteran, stated that it is as likely as not 
that the veteran became nicotine dependent while on active 
duty, which caused him to continue to smoke, and which 
resulted in several medical conditions, including coronary 
artery disease.  No basis for this opinion was provided.

A May 1998 VA examination report notes the veteran's history 
of smoking until 1973.  The veteran indicated that he was 
smoking 2 packs a day until right before he quit smoking.  
The examiner rendered diagnoses of nicotine dependence 
(incurred in service), chronic obstructive pulmonary disease 
secondary to nicotine dependence and tobacco use, and 
coronary artery disease.  The examiner opined that the 
veteran's coronary artery disease was "less likely than not 
to be related to his tobacco use and nicotine dependence."  
The examiner noted that this opinion was based on the fact 
that the veteran had quit smoking 15 years prior to his 
myocardial infarction in 1988 and "smoking's contribution to 
heart disease declines by that time period to an 
insignificant level."

By rating decision dated in November 1998, the RO granted 
service connection for nicotine dependence and chronic 
obstructive pulmonary disease.

Following remand by the Board in July 2003, the RO informed 
the veteran that the medical nexus evidence previously 
submitted in support of his claim was inadequate to 
substantiate his claim because Dr. Akhtar provided no reasons 
or bases for his opinion.  The veteran was asked to submit 
another statement from Dr. Akhtar which provides the reasons 
and bases for the previously submitted opinion.

In response, the veteran submitted a statement in February 
2004.  He indicated that Dr. Akhtar had retired and was no 
longer available.  In addition, the veteran maintained that 
because Dr. Akhtar treated him for years, his opinion was 
more reliable than that of the VA examiner.

A February 2004 VA examination report notes that the examiner 
thoroughly reviewed the veteran's claims file.  She noted 
that the veteran began smoking at age 18.  The veteran 
reported that he smoked 1 pack a day for 15 or 20 years, and 
then 2 packs a day for 10 or 12 years.  The examiner further 
noted that the veteran quit smoking in 1973, when he was 48 
years old.  Thereafter, he had a myocardial infarction in 
1988.  The veteran reported that his heart attack had come on 
unexpectedly; he had not experienced any preceding chest 
pain.  The examiner reported a diagnosis of coronary artery 
disease, manifested as a myocardial infarction in 1988.  She 
stated:

It is my medical opinion that [the 
veteran's] nicotine dependence/smoking 
history did not cause or aggravate his 
coronary artery disease, which first 
manifested in 1988.  My rationale for 
this opinion includes the following:

1.  The MI occurred 15 years after the 
veteran quit smoking.  After this length 
of time, smoking is no longer a 
contributing factor in coronary artery 
disease.  According to the 1996 Second 
Edition of the "Guide to Clinical 
Preventative Service", a report of the 
US Preventative Services Task Force, page 
599, "One year after quitting [smoking], 
the risk of myocardial infarction and 
death from coronary heart disease is 
reduced by one half, and after 15 years 
it approaches that of nonsmokers."   . . 
. 

2.  None of the cardiologists who cared 
for the veteran at the time of his 1988 
MI give any indication that the veteran's 
prior smoking caused or contributed to 
that MI.

3.  Similarly, the records do not show 
that the 1998 consulting cardiologists at 
the Minneapolis VA related the veteran's 
remote smoking history to his coronary 
artery disease.

4.  The 2-12-98 nexus statement from 
Hasan Akhtar, MD is a form letter I have 
seen in other veterans' claims folders.  
The statement does not include any 
discussion as to whether Dr. Akhtar 
actually reviewed the veteran's smoking 
and cardiac history, in particular, in 
regards to the time interval from the 
1973 quit date to the 1988 MI.  In 
addition, Dr. Akhtar does not provide any 
rationale or basis for his opinion 
regarding the connection between the 
remote history of smoking and the MI.

5.  An admission note by Dr. Akhtar dated 
8-20-97 lists the [veteran's] cardiac 
risk factors as: "Male, over 50, 
previous MI and hypertension".  This 
clinical record from the attending 
physician does not list the veteran's 
prior smoking as a cardiac risk factor, 
and this contradicts his 2-12-98 
statement.

A February 2004 consultation report from a VA cardiologist 
notes the veteran's claims file was reviewed.  The 
cardiologist opined that "smoking had no affect on [the 
veteran's] occurrence of a heart attack in 1988."  The 
cardiologist further stated, "I know of no reference that 
would indicate that 15 years, or 16, after smoking cessation 
is a causative factor in acute myocardial infarction."

Analysis

The veteran does not contend and the record does not suggest 
that he developed heart disability while he was serving on 
active duty or that he manifested heart disability to a 
compensable degree within a year of his discharge from 
service.  The veteran does contend, however, that service 
connection is warranted for his heart disability because it 
is etiologically related to the tobacco use associated with 
his service-connected nicotine dependence.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of service- 
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995). 

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for heart 
disability.  In reaching this conclusion, the Board first 
notes that the medical evidence initially documents the 
presence of heart disease more than 40 years after service.  

As has been noted above, the record contains evidence 
favorable to the veteran's claim in the form of a February 
1998 VA medical opinion that relates the veteran's coronary 
artery disease to his service-connected nicotine dependence.  
Specifically, Dr. Akhtar opined that it is as likely as not 
that the veteran became nicotine dependent while on active 
duty, which caused him to continue to smoke, and which 
resulted in several medical conditions, including coronary 
artery disease.  However, although this medical opinions 
provides a medical nexus, it does not include any specific 
medical reasoning or citation to clinical or diagnostic 
evidence in support of such conclusion.  In particular, there 
is no indication that Dr. Akhtar had access to the veteran's 
claims file, and Dr. Akhtar did not cite to the veteran's 
post-service smoking history, to include his smoking 
cessation in 1973.  The Board notes that the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, is based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Furthermore, the Board 
also notes that the Court has consistently declined to adopt 
a rule that accords greater weight to the opinions of 
treating physicians.  See Chisem v. Brown, 8 Vet. App. 374 
(1995).

The Board accords less probative value to the opinion of Dr. 
Akhtar as compared to the contrary evidence in the form of 
the reports of the VA examinations conducted in May 1998 and 
February 2004, and a February 2004 consultation report from a 
VA cardiologist.  Most recently, the opinion provided by the 
February 2004 VA examiner was based upon a specific review of 
the veteran's claims file, and the VA examiner cited to 
specific history and clinical findings particular to the 
veteran.  The VA examiner specified that the veteran's 
myocardial infarction occurred 15 years after the veteran 
quit smoking.  She noted that after this length of time, 
smoking is no longer a contributing factor in coronary artery 
disease.  This refutes the findings made by the veteran's 
treating physician.  Furthermore, the VA examiner noted that 
none of the veteran's treating physicians, including Dr. 
Akhtar, related the veteran's remote smoking history to his 
coronary artery disease at the time of the veteran's 
treatment.  As the VA examiner cited to the specifics of the 
veteran's case and based the offered opinion on a review of 
the claims file, the Board finds such to be of more probative 
value than the unsupported statement from Dr. Akhtar.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review 
of the claims file, an opinion as to etiology of an 
underlying condition can be no better than the fact alleged 
by the veteran); See also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or another relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).

Finally, while the Board does not doubt the sincerity of the 
veteran's belief that he suffers from heart disability that 
is related to his service-connected nicotine dependence, as a 
layperson, he is not competent to render a medical diagnosis 
or opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board finds, therefore, that the clear preponderance of 
the evidence of record is against the veteran's claim of 
entitlement to service connection for heart disability.


ORDER

Entitlement to service connection for heart disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



